COOPER, Justice,
dissenting.
Since I believe that the jurisdiction for this appeal rests in the Hopkins Circuit Court, I must respectfully dissent.
The constitutional provision at issue in this case first appeared in the Third Constitution of Kentucky. Ky. Const. (1850), Art. IV, § 36. Since there were only twelve judicial circuits at that time, Id., Art. IV, § 19, it is doubtful that the framers were concerned about removing the appeal from the reach of local courts. In fact, the reason there was no appeal to circuit court was because the circuit coui't was the court of original jurisdiction. At the time of the adoptions of both our third Constitution in 1850 and our fourth Constitution in 1891, courts inferior to the circuit court had jurisdiction over offenses punishable by fine only if the maximum fine which could be imposed did not exceed $100.00. Johnson, Harlan and Stevenson, Kentucky Code of Criminal Practice, § 10 (1854); Carroll, Kentucky Criminal Code of Practice, § 13 (1891). An exception to that jurisdictional rule was that a quarterly court could exercise jurisdiction over a person indicted for a misdemeanor if the circuit court was not in session and the defendant was lodged in jail in default of bail. Gen. St., ch. 28, Art. XIII, § 2 (Bullitt & Feland 1888).
Since the circuit court was always the court of original jurisdiction to try an indictment for misfeasance or malfeasance, the Court of Appeals was the only court to which an appeal could be taken. So why did the framers of our last two constitutions see a need to specify that upon conviction, the indicted official had a right to appeal to the Court of Appeals? The issue was addressed squarely in the case of Hazelrigg v. Douglass, 126 Ky. 738, 104 S.W. 755 (1907), in which three members of the Montgomery County fiscal court were indicted, tried and convicted of malfeasance in the Montgomery *603Circuit Court. Each received a fine and their offices were declared vacant. On appeal to the Court of Appeals, one issue was whether the convicted justices of the peace could remain in office pending appeal. Judge Carroll addressed that issue as follows in the writing style of that time:
It is a most significant fact that the sections of the Constitution and statute under which prosecutions like this may be maintained provide that the convicted officer shall have the right of appeal to the Court of Appeals. It is, we think, manifest that this allows an appeal not only from the judgment imposing a fine or imprisonment, but also from so much of the judgment as vacates the office. There is no express provision of the Code or statute allowing a supersedeas in proceedings of this character, nor, indeed, is there in any other case. The right to suspend a judgment by the execution of a bond pending the appeal is allowed in general terms by the Code; and with few, if any, exceptions, every judgment for the recovery of money, whether in civil or criminal proceedings, that may be appealed from may be suspended pending the appeal; the general rule being that a supersedeas does not annul the judgment, but only suspends its efficacy while it continues in force. This being conceded, it is said that as the judgment of ouster was self-executing, complete in itself when it was entered, requiring no other action to enforce it, the appeal bond could not annul, vacate, or set it aside; hence it did not have the effect of suspending that much of the judgment_ Conceding that a judgment of court vacating an office is self-executing in the sense that no further action is needed to make it effective, nevertheless the Constitution and statute giving the officer a right to appeal to the Court of Appeals from the judgment evidently means that he shall have the right to appeal from both the judgment inflicting the fine and the judgment of ouster, and the right to stay the entire judgment pending the appeal.
Id. 104 S.W. at 757-8 (citations omitted).
From the foregoing, I conclude that the reference in Section 227 to the right to appeal to the Court of Appeals was intended not as a designation of the appellate court to which the appeal must be taken (there was none other than the Court of Appeals), but, as stated by Judge Carroll, an assurance that the convicted official’s ouster from office would be stayed during the appeal. If so, then the constitutional language does not affect the appellate scheme created by the 1976 judicial amendments and the statutes and rules enacted and promulgated to conform thereto.
The offense described in KRS 61.170(1) is classified as a violation. KRS 532.020(4). The district court has exclusive jurisdiction to make final disposition of offenses classified as violations. KRS 24A.110(1). The Constitution vests the circuit court with “such appellate jurisdiction as may be provided by law.” Ky. Const. § 112(5). By statute, direct appeals may be taken to the circuit court from any final action of a district court. KRS 23A.080(1). The Constitution vests the Court of Appeals with “appellate jurisdiction as provided by law.” Ky. Const. § 111. By statute, the Court of Appeals may review an appeal from district court only by petition for a writ of certiorari. KRS 22A.020(5). Except for appeals as a matter of right by persons convicted of crimes and sentenced to twenty years or more, the Constitution provides that the Supreme Court shall exercise appellate jurisdiction “as provided by its rules.” There is no rule which would permit a direct appeal from a district court to the Supreme Court. Civil Rule 73.01 provides that all appeals shall be taken to the next higher court. Civil Rule 72 clearly anticipates that appeals from district court will be to the circuit court.
For these reasons, I would affirm the Court of Appeals and remand this case to the Hopkins Circuit Court for further appellate proceedings.
GRAVES, J., joins this dissent.